en rdf AV kerAleste Pheeument 57 Filed 01/07/20 Page 1 of 1
305 Broadway, Suite 600
New York, New York 10007

ON AENL@IRMISR J: (212) 335-0132 F: (212) 335-0571

  

January 7, 2020

| usDC SDNY Sy
DOCU MAGE :

The Honorable Loretta A. Preska | PLES -~
United States District Judge Lee
500 Pearl Street IJpare ATE eu) fy » PESTO |

 

BY ECF

New York, New York 10007 S850

 

 

 

Re: Stephanie Johnson v. City of New York, et al., 16 CV 9561 (LAP)

Dear Judge Preska:

I represent the plaintiff in the above-referenced civil rights action. I write with
defense counsel’s consent to request a one-day extension of the motion in Jimine briefing
schedule, Currently the parties’ moving papers are due January 9, 2020 and opposition
papers are due January 16, 2020.

The reason for this request is that my partner, Lissa Green-Stark, who has been taking
the lead in drafting our motions, has been out of the office both yesterday and today due to
illness in her family, and we could therefore use the additional time to finalize our moving
papers.

Based on the foregoing, plaintiff requests that the parties be permitted to file their
moving papers on January 10, 2020, and any opposition papers on January 17, 2020.

Thank you for your consideration.
Respectfully,
Brett Klan

Brett H. Klein

    

PRESEA !

LORETTs 4 CLM
TBS Disyaren 3 JUDGE

Ou ITED Sth

| 0,

Elissa Fudim, Esq. (by ECF)

 
